The plaintiffs in error, hereinafter called defendants, were convicted of transporting intoxicating liquor, and were each sentenced to pay a fine of $100 and to serve 60 days in the county jail.
The case was tried in November, 1929, and the appeal lodged in this court in April, 1930. No brief in support of the appeal has been filed in this court.
Where an appeal is brought to this court and no brief is filed in support of the petition in error, and no appearance for oral argument made at the time the case is submitted, the case will be affirmed.
The case is affirmed.
CHAPPELL, J., concurs. EDWARDS, J., absent, not participating.